Citation Nr: 1727229	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  06-37 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of the recovery of an overpayment of VA compensation benefits in the amount of $63.749.21.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to January 1995.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a July 2005 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York and January 2006 decision of the Debt Management Center, Committee of Waivers and Compromises in Buffalo, New York.  

In a May 2011 decision, the Board found that the overpayment of compensation benefits was properly created and remanded the issue with respect to a waiver of recovery of the overpayment for additional development.  The Veteran appealed the May 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In February 2014, the Court partially vacated the Board's decision with respect to the validity of the debt and remanded the claim to the Board.  The issue of entitlement to a waiver was not addressed as the Board had not rendered a final decision on that matter.  

The Veteran provided testimony in a March 2014 Board videoconference hearing.  The hearing transcript is of record.  

In June 2014, the Board found that the overpayment of compensation benefits was properly created, and remanded the appeal for a waiver so the Veteran could submit an updated Financial Status Report.  The issue with respect to the validity of the debt is, therefore, no longer before the Board.  Pursuant to the Board remand, an updated Financial Status Report was received in July 2014.  Accordingly, the Board finds that the development requested on remand has been accomplished and the Board may proceed with a decision on the issues entitlement to a waiver at this time.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).
  
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2016).


FINDINGS OF FACT

1. The creation of an overpayment of VA compensation benefits in the amount of $63,749.21 was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran. 

2. The Veteran was at fault in the creation of the overpayment debt. 

3. Collection of the debt would not deprive the Veteran of basic necessities, and would not result in undue financial hardship.

4. Recovery of the overpayment would not defeat the purpose which benefits were intended.

5. The failure of the Government to insist upon its right to repayment of the assessed overpayment would result in unjust enrichment of the Veteran. 

6. The Veteran has not relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.


CONCLUSION OF LAW

The criteria for waiver of recovery of the overpayment of NSC pension benefits in the amount of $63,749.21 have not been met.  38 U.S.C.A. § 5302 (West 2016); 
38 C.F.R. §§ 1.963, 1.965 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process - Waiver of Recovery of an Overpayment

The Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to the claim for waiver of recovery of an overpayment.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (CAVC) held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e., Chapter 51); therefore, the VCAA is not for application in this matter. 

The Board finds that general due process concerns have been satisfied in connection with the appeal for a waiver of recovery of the overpayment.  See 38 C.F.R. §§ 3.103(b)(3)(i), 3.105(h) (2016).  In a June 2004 letter, the Veteran was informed that her benefits were to be reduced effective in January 2003, due to her November 2002 incarceration.  In a July 2005 decision, the Debt Management Center informed the Veteran that she received an overpayment in VA compensation benefits in the amount of $63,749.21.  In October 2005, the Veteran requested a waiver of the repayment of benefits.  In a January 2006 decision, the Debt Management Center, Committee on Waivers and Compromises denied a waiver of overpayment.  A November 2008 statement of the case addressed the issue of entitlement to waiver of the overpayment, and afforded the Veteran an opportunity to present information and evidence in support of her appeal.  Additionally, development requested on remand has been completed and a 2014 Financial Status Report has been associated with the record.  The Veteran has not identified any additional evidence that needs to be obtained.  



Waiver of Recovery of an Overpayment

A claimant has the right to dispute the existence and amount of the debt.  
38 U.S.C.A. § 501 (West 2015); 38 C.F.R. § 1.911(c) (2016).  In determining whether a waiver of overpayment is appropriate, the inquiry is focused on three distinct questions.  

First, VA must determine if the overpayment at issue was validly created.  See Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991) (noting that before adjudicating a waiver application, the lawfulness of the overpayment must first be decided).  The term "overpayment" refers only to those benefit payments made to a designated living payee or beneficiary in excess of the amount due or to which such payee or beneficiary is entitled.

Second, if the debt is valid, VA must determine if fraud, misrepresentation, or bad faith played a role in its creation.  If it did, waiver of the overpayment is automatically precluded, and further analysis is not warranted.  See 38 U.S.C.A. 
§ 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(b); see also Ridings v. Brown, 6 Vet. App. 544 (1994) (holding that the Board must independently address the matter of bad faith before addressing whether waiver would be appropriate). 

Finally, if VA determines that the debt is valid and that fraud, misrepresentation, and/or bad faith had no part in its creation, VA must then consider whether collection of the debt would be against equity and good conscience.  See 
38 U.S.C.A. § 5302(b); 38 C.F.R. §§ 1.962, 1.963, 1.965. 

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. 
§ 5302; 38 C.F.R. § 1.962.  

Any indebtedness of a veteran can be waived only when the following factors are determined to exist: 1) there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver (5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b)); and, 2) collection of such indebtedness would be against equity and good conscience.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.963(a).  Thus, a finding of fraud, misrepresentation, or bad faith precludes a grant of a waiver of recovery of the overpayment.  

The controlling legal criteria provide that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate the need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).  The decision reached should not be unduly favorable or adverse to either side.  The phrase equity and good conscience means arriving at a fair decision between the obligor and the U.S. Government. 

In making this determination, consideration will be given to the following elements, which are not intended to be all inclusive: (1) Fault of debtor.  Where actions of the debtor contribute to the creation of the debt.  (2) Balancing of faults.  Weighing the fault of the debtor against the VA's fault.  (3) Undue hardship.  Whether collection would deprive the debtor or his or her family of basic necessities.  (4) Defeat the purpose.  Whether withholding of benefits or recovery would nullify the objective for which benefits were intended.  (5) Unjust enrichment.  Failure to make restitution would result in an unfair gain to the debtor.  (6) Changing position to one's detriment.  Reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.  38 U.S.C.A. § 5302(c); 38 C.F.R. 
§ 1.965(a).  

As an initial matter, the Board finds that the overpayment debt in the amount of $63,749.21 was validly created.  This issue was addressed in the June 2014 Board decision, which determined that the overpayment of compensation benefits was properly created.  The Board will, therefore, address the remaining issue on appeal with respect to the denial of a waiver of the overpayment.    

The Board finds that the overpayment was not the result of fraud, misrepresentation, or bad faith on the part of the Veteran.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.963(a), 1.965(b).  The Veteran contends in lay statements and in March 2014 Board hearing testimony, that she was arrested in November 2002, that VA discovered that she was incarcerated in September 2003 and that she believed that her benefits would be stopped.  She contends that during her period of incarceration, her benefits were going into a joint bank account that she held with her ex-husband, that she had asked VA to stop her benefits, and that she did not receive the money that was going into the account.  She contends, instead, that her ex-husband knowingly withdrew her benefits from the joint account and she was unable to close the account without his authorization.  

The Board finds no fraud, misrepresentation or bad faith on the part of the Veteran in the creation of the overpayment.  The record shows that the Veteran was incarcerated in November 2002.  In September 2003, VA received notification through a Social Security Administration (SSA) match that the Veteran had been incarcerated since November 2002.  VA confirmed that the incarceration was for a felony in September 2003.  

In June 2004, the RO sent notice to the Veteran informing her that due to her incarceration, they proposed to reduce her compensation benefits effective January 11, 2003 and she was informed that payments would be continued for 60 days following the date of the notice.  The Veteran was informed that she could minimize the amount of a potential overpayment by asking that the RO adjust her payments beginning with her next check.  She was also informed that she could request a personal hearing to present evidence or argument in support of her claim.  The letter specified that if a hearing request was received within 30 days, VA would continue her payments at the present rate until the hearing was held and after the RO had an opportunity to review the hearing testimony.  She was informed, however, that this would not change the proposed adjustment date, and she was informed that continuing the current rate could result in an additional overpayment.  The Veteran was informed that if she wished to request a hearing but reduce the possible overpayment, she should sent a statement asking that VA reduce or suspend her benefits beginning with her next check.  

In July 2008 correspondence, R.N., an attorney, stated that the Veteran was in receipt of the June 2004 notice letter, a copy of which was enclosed, and informed the RO that the Veteran was requesting a hearing on issues raised by the June 2004 letter.  

Because the Veteran had requested a hearing, the RO continued her benefits payments, as delineated in the June 2004 letter, until a hearing was to be held.  A hearing was scheduled for May 2005.  In a May 2005 letter, the Veteran asked speak with someone from VA.  She confirmed that she had requested a hearing after she received the June 2004 letter about her benefits, and indicated that she understood that none of her benefits were going to stop until a hearing took place and everything was reviewed.  She reported that she could not attend the hearing because she was at the Bedford Hills correctional facility, that her situation was complicated, and stated that she still needed to receive her benefits until her case was reviewed.  She also noted that her benefits went into her and her husband's joint account.  

After the cancellation of the May 2005 hearing, the RO reduced the Veteran's benefits in June 2005 and informed her of the overpayment debt in July 2005.   

The record shows that the Veteran and her former spouse were divorced in May 2009, after her November 2008 release from prison. 

The Board finds that while the Veteran did not inform VA of her initial incarceration in November 2002, did not ask to have her benefits stopped or reduced in June 2004 after requesting a hearing, despite being informed of the potential for an additional overpayment, and while she indicated that she wished to continue to receive her benefits payments in May 2005 correspondence, the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran in the creation of the overpayment debt.  

As the evidence does not establish fraud, misrepresentation, or bad faith on the part of the Veteran, the Board will next determine if a waiver of recovery of the VA indebtedness is warranted on the basis of equity and good conscience under 38 U.S.C.A. § 5302(a); 38 C.F.R. §§ 1.963(a), 1.965(a) (2016).  

The Board finds that repayment of the Veteran's indebtedness would not violate principles of equity and good conscience.  The Board finds that the Veteran was at fault in the creation of her indebtedness due to her incarceration, her failure to inform VA of her incarceration in November 2002, and her failure to request that VA reduce her benefits when she requested a hearing in 2004, or during the time period leading up until the date of the scheduled hearing.  The first two elements for consideration under 38 C.F.R. § 1.965(a) are the fault of the debtor, and balancing the fault of the debtor and VA.  The Board finds that there is little fault on the part of VA in the failure to reduce the Veteran's benefits in a timely manner upon notice in September 2003 that the Veteran was incarcerated.  As stated above, in a June 2004 letter, VA proposed to reduce the Veteran's benefits effective January 11, 2003.  Based on the June 2004 notice letter and the Veteran's May 2005 letter, the Board finds that the Veteran knew that her benefits would be continued until a hearing could be conducted, unless she requested that her benefits be reduced or stopped, but the record shows she took no action to stop or reduce her benefits prior to the July 2005 date she was notified of the overpayment debt.  While the Veteran contends that she repeatedly asked VA to stop her benefits, that she did not know that she was still in receipt of benefits, and that she thought that her benefits were going to be reduced 60 days after receipt of the June 2004 letter, and while she contends that her husband received the money from her benefits, the Board finds that the record does not show any communication from the Veteran asking VA to stop her benefits prior to the July 2005 date she was notified of an overpayment debt.  The Board finds that her May 2005 letter provides probative evidence showing that she knew her benefits had not been stopped because she had requested a hearing in the matter, and that stated that she wished for her benefits to be continued in the letter even though she was aware that the money was going into a joint account with her, then, husband.  For these reasons, the Board finds that the Veteran's statements contending that she had notified VA about her incarceration, that she had requested that they stop payments, and that she was unaware that payments had not been stopped are not credible.  Therefore, the Board finds that the Veteran is at fault in the creation of the overpayment.    

The Board finds that that repayment of the debt would not deprive the Veteran of the basic necessities of life.  As to the element of undue financial hardship, the regulation provides that consideration should be given to whether collection of the indebtedness would deprive the debtor or family of the basic necessities.  

In a February 2009 Financial Status Report, the Veteran did not list income amounts, but the record shows that she had been unemployed and received income in the form of VA benefits and Social Security benefits.  In August 2012, she reported having a total monthly net income of $3,272.00, and her income sources have not changed during the appeal period.  In the February 2009 Financial Status Report, the Veteran identified total monthly expenses of $2,020.00, to include rent or mortgage payments, food, utilities and heat, as well $600.00 for other living expenses.   The Veteran identified having assets in the amount of $67,600.00 which included real estate owned in the amount of $62,000.00.  The Veteran identified debt, with monthly credit card payments of $200.00 a month.  The Board notes that after taking care of basic necessities such as shelter and food, the Veteran is expected to accord a debt to VA the same regard given to any other debt.  

An August 2012 Financial Status Report shows that the Veteran had a total monthly net income of $3,272.00.  She received $2,267.00 in VA benefits, reported to be the total amount received after the withholding by the Debt Management Center for repayment, and she received  $1,005.00 Social Security benefits.  She had total monthly expenses of $1,638.00, to include rent or mortgage payments, food, utilities and heat, as well other living expenses, identified as gas, car insurance, and renters insurance.  Assets were comprised of $30.00 cash in the bank and her personal vehicle.  The Veteran identified monthly payments to the IRS in the amount of $120.00 and $940.26 in monthly payments on installment contracts and other debts.  The Veteran identified debt, with an unpaid balance totaling $33,497.00.  The Board finds that in 2012, the Veteran's monthly income of $3,272.00 exceeded total monthly expenses represented by rent or mortgage, food, utilities, and heat which amount to approximately $1,638.00 a month.  

A June 2014 Financial Status Report shows that the Veteran had a total monthly income of $3,400.00 from VA benefits and Social Security benefits; and total monthly expenses of $1,650.00, to include rent or mortgage payments, food, utilities and heat.  She noted that $756.00 was being withheld monthly by the Debt management Center.  Assets included only the value of her car, in the amount of $25,000.  The Veteran identified debt, with an unpaid balance totaling $42,683.00.  After taking care of basic necessities such as shelter and food, the Board finds that the Veteran's income of $3,400.00 exceeded total monthly expenses represented by rent or mortgage, food, utilities, and heat which amount to approximately $1,650.00 a month.  

In September 2016, the Veteran verified that she continued to be unemployed.  A December 2016 supplemental statement of the case shows that the Veteran's overpayment debt had been repaid in full effective January 1, 2015.  

Given the Veteran's income and expense outlined information, the Board finds that the collection of the debt at issue would not deprive her of the basic necessities of life.  Financial status reports show that the Veteran had an income of between $3,272.00 and $3,400.00 from VA compensation and SSA benefits after withholdings by the Debt Management Center.  Even with the withholdings, the Board finds that the Veteran's income exceeded her expenses for rent or mortgage, food, and utilities, which ranged from $1,638.00 to $2,020.00 a month.  While the withholding of benefits after the Veteran's release from prison may have resulted in some degree of hardship, the Veteran is not shown to have been deprived of the basic necessities of life during such time.  Moreover, because overpayment debt has already been recovered from the Veteran, to include during her period of incarceration, a current waiver would not alleviate any past hardship that was imposed.

With regard to the other elements pertaining to the principles of equity and good conscience as set forth by 38 C.F.R. § 1.965(a), the Board finds that recovery of the overpayment would not defeat the purpose for which benefits were intended.  The award and disbursement of VA compensation benefits are for the support of the Veteran.  Because the Veteran failed to inform VA of her incarceration and because she opted to have that her benefits would be continued until a hearing could be conducted as opposed to asking VA to reduce or suspend benefits pursuant to a June 2004 notice letter, she received benefits in excess of what she was entitled.  While the Veteran contends, in support of her appeal, that these benefits were not received by her, but were received by her ex-husband who had control of their joint account, the Veteran was nonetheless aware that the money was going into a joint account as evidenced by a May 2005 letter.  Moreover, because the overpayment debt has already been recovered from the Veteran, the waiver of such overpayment would essentially require VA to pay the Veteran additional benefits that were not due to her based on her incarceration.  Thus, the collection of the debt did not defeat the purpose for which the benefits were intended.  

Because the Veteran or her former spouse were in receipt of VA compensation benefits to which the Veteran was not entitled, the Board finds that they were  unjustly enriched by the amount of the overpayment.  The Board is cognizant that the Veteran has reported that her spouse withdrew the benefits deposited into their joint account while she was in prison and that she received none of that money.  The Board finds, however, that the failure of the Government to insist upon its right to repayment of the assessed overpayment which has already been recovered, would result in unjust enrichment of the Veteran as she would be able to recuperate funds which she was not entitled to during her period of incarceration.   The Board finds that there is no evidence showing that the Veteran relinquished a valuable right or incurred any legal obligations resulting from reliance on VA benefits.  

For the reasons discussed above, the Board finds that the recovery of the overpayment would not be against the principles of equity and good conscience.  See 38 C.F.R. §§ 1.963, 1.965 (2016).  Because the preponderance of the evidence is against the claim for a waiver of recovery of the overpayment of VA benefits in the amount of $63,749.21, the appeal must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

A waiver of recovery of an overpayment of VA compensation benefits under the in the amount of $$63,749.21 is denied.






____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


